Per Curiam:
Defendant’s election as president at the meeting of January 20, 1917, having been proved, following the terms of article IV of the by-laws, declaring one year as the official term, his tenure for that time was protected, making a different case from that of an. association without such a by-law as in Ostrom v. Greene (161 N. Y. 353). Hence without defendant’s resignation or-removal there could be no vacancy to be filled by another election within the year and the so-called election in April under which plaintiff claimed title was void. Plaintiff’s president is entitled to the possession of the chattels which are the subject of this action. The action turns upon the question which of the rival claimants is plaintiff’s president, and that question cannot be determined in this action. (Concord Society v. Stanton, 38 Hun, 1.)
It follows that the judgment and order of the County Court of Orange county must be reversed and the complaint dismissed, with costs.
Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.
Judgment and order of the County Court of Orange county reversed and complaint dismissed, with costs.